Citation Nr: 0907863	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right-sided weakness, abdominal numbness, and loss of use of 
the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 
1972.

This matter comes to the Board of Veterans Appeals on appeal 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
this decision the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for weakness of right side of body with 
abdominal numbness and loss of use of right hand.  In 
September 2006, the Veteran withdrew a Travel Board hearing 
request in lieu of a personal hearing at the RO.  However, he 
postponed a personal hearing scheduled in February 2007, and 
later cancelled a scheduled personal hearing in November 
2007, stating that he did not want it rescheduled.  Instead, 
he asked that the appeal be forwarded to the Board as soon as 
possible.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that as a result of the flu shot and/or 
a pneumonia vaccination he received at the Gaylord VA 
outpatient facility in October 2003, he has suffered from 
pain and neurological problems in the right upper extremity.  
He requests compensation under 38 U.S.C.A. § 1151 due to 
informed consent issues and lack of proper care, to include 
"neglect to diagnose in a timely manner".   He asserts that 
he was not informed of the risks associated with the flu shot 
and had he been so informed, he would not have gotten the 
shot.  

Pursuant to 38 U.S.C.A. § 1151, veterans who were injured by 
VA care or medical treatment may be entitled to compensation.  
See Jackson v. Nicholson, 433 F.3d 822, 824 (Fed. Cir. 2005). 
Section 1151 provides that compensation shall be awarded for 
an additional disability or death "in the same manner as if 
such additional disability or death were service-connected" 
if the additional disability or death was not the result of 
the veteran's willful misconduct and:

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary ... and 
the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

To be entitled to VA benefits, any additional disability must 
not be merely coincidental with VA medical treatment, but 
must stem from some fault in the care that was provided, 
including "carelessness, negligence, lack of proper skill, 
error in judgment, or some other similar instance of fault." 
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(d)(1) (2008); see 
Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).

In the instant case, it is unclear from the record if the 
Veteran suffered any additional disability that is 
attributable to VA treatment or lack thereof and, if so, what 
that disability is.  In this respect, there is a private 
clinic record dated in November 2004 stating that the Veteran 
had an "adverse reaction to the flu shot", as well as 
records diagnosing the Veteran as having reflex sympathetic 
dystrophy.  In addition, there is a January 2006 VA clinic 
record diagnosing the Veteran as having idiopathic brachial 
plexus neuropathy, likely autoimmune mediated.  However, a VA 
electromyelogram (EMG) interpretation record, dated in March 
2006, states that findings were not consistent with right 
brachial plexus neuropathy and goes on to diagnose the 
Veteran as having mild radiculopathy due to type 2 diabetes 
mellitus.  There is also a private physical therapy record, 
dated in February 2007, noting that "all [of the Veteran's] 
providers have finally decided that flu shot is not 
responsible for his lymphadenopathy".  

In light of the inconsistent medical evidence above, the 
Board agrees with the Veteran's representative's March 2008 
and February 2009 requests that this case be remanded so that 
the Veteran can undergo an examination to assess whether 
additional disability is present and, if so, what the 
additional disability is and whether such is attributable to 
the action or inaction of VA.  As noted above, if the 
examiner finds that additional disability is present and that 
such is a result of VA treatment, an opinion will need to be 
obtained as to whether such additional disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA; or 
an event not reasonably foreseeable.  

In addition, private physical therapy notes in 2007 indicate 
that VA providers wanted to send the Veteran to an 
immunologist.  Medical records pertaining to such an 
examination, if conducted, as well as treatment records 
related to the Veteran's recently diagnosed lymphadenopathy 
should be obtained and incorporated into the claims file.  
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated him for his 
right arm problems, right-sided weakness 
and abdominal numbness since service, to 
include treatment for lymphadenopathy.  
Copies of medical records from all 
identified providers should be obtained 
and incorporated into the claims file, if 
not presently on file.  The request 
should include outstanding VA treatment 
records from March 2006 to present, to 
include an immunological consult, if 
conducted.  If attempts to obtain these 
records are not successful, the Veteran 
should be informed of this and it should 
be documented in the claims file.

2.  Schedule the Veteran for an 
examination with a neurologist or other 
appropriately qualified specialist to 
determine the nature and etiology of his 
right arm pain/loss of use of the right 
hand and neurological problems, to 
include right-sided weakness and 
abdominal numbness.  The claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination.  After conducting the 
examination of the Veteran and performing 
any clinically-indicated testing as 
appropriate, the examiner should answer 
the following questions:  

a)  is it at least as likely as not 
(50% degree of probability or 
higher) that the Veteran incurred 
additional disability as a result of 
VA medical care, including the flu 
shot and/or pneumonia vaccinations 
administered in October 2003?

b)  if additional disability exists, 
state what that disability is and 
whether it at least as likely as not 
(50% degree of probability or 
higher) that such disability was due 
to carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the 
part of VA; or an event not 
reasonably foreseeable?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims file.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
reference to the Veteran's medical 
record.  

3.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue on appeal taking 
into account all evidence added to the 
record since the November 2007 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, it otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

